number release date id office uilc cca_2009040613383251 -------------- from ------------------- sent monday april pm to ------------------ cc subject question hello given the facts you provided it would not appear that e would suspend the period of limitations to assess tax for the individuals at issue for e to apply the individuals would have had to been entitled to and provided notice under a and then the taxpayer would have had to exercise the right to intervene or begin a proceeding to quash under b without more information we can not say that these conditions have been satisfied generally we prefer to get written consent to extend the period of limitations under c or to send out the snod than to rely on a legal argument that the period of limitations has been suspended where it is unclear whether the facts support such an argument please contact me if you have any further questions
